Citation Nr: 1745839	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-34 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to re-open a claim for entitlement to compensation for additional disability to the left great toe, under the provisions of 38 U.S.C.A. § 1151, resulting from surgery performed at a VA medical facility on April 2, 1999 and November 18, 2008.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a hernia operation, performed at a VA medical facility on July 28, 2008. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served as a member of the United States Army, with active duty service from December 1967 through March 1970. 

This appeal comes to the Board of Veterans' Appeals ("Board") from multiple rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office and Insurance Center ("RO") in Philadelphia, Pennsylvania (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran testified at a November 2015 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.  During the hearing, the Veteran and his representative requested that the undersigned hold the record open to allow the Veteran additional time to submit medical evidence in support of his appeal.  The undersigned granted this request and a review of the record shows additional medical opinion evidence was received in December 2015.  The Board additionally observes that this submission was accompanied by a written statement from the Veteran and his representative, waiving AOJ consideration of any additional evidence submitted.  See 38 C.F.R. § 20.1304(c).  Accordingly, the Board finds appellate consideration may proceed without prejudice to the Veteran. 

During the pendency of this appeal, the Veteran has made statements which indicate his intention to petition to reopen a February 2010 rating decision, which denied his claim for compensation under 38 U.S.C.A. § 1151 for additional disability to the left great toe, arising from VA surgery on November 18, 2008.  In this regard, the Board observes the original scope of the Veteran's appeal was limited to an allegation of fault arising from the April 2, 1999 surgery, which was previously adjudicated by the Board in an August 2002 decision.  See e.g. May 2013 Statement in Support of Claim.  

However, the Board notes that the AOJ has included references to both the April 2, 1999 and November 18, 2008 surgeries, as well as the respective rating decisions denying the Veteran's claim.  Therefore, the Board finds that appellate consideration may proceed with respect to the Veteran's claims to reopen both the August 2002 Board decision and the February 2010 rating decision.  See Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (holding that the Board's jurisdiction is limited to deciding questions in 'appeals' of 'a matter which under [38 U.S.C. § 511 (a) ] is subject to decision by the Secretary' and which has been the subject of a decision by an AOJ). 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In August 2002, the Board denied the Veteran's claim for entitlement to compensation, under 38 U.S.C.A. § 1151 for additional disability to the left great toe, arising from VA surgery on April 2, 1999.  The Veteran did not appeal this denial, and it became final.  Subsequently received evidence includes evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.

2.  In a February 2010 rating decision, the AOJ denied the Veteran's claim for entitlement to compensation, under 38 U.S.C.A. § 1151 for additional disability to the left foot, arising from VA surgery performed on November 18, 2008.  The Veteran did not appeal this denial, and it became final.  Subsequently received evidence includes evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.

3.  The Veteran's recurrent hernia is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing a hernia repair surgery on July 28, 2008, or proximately caused by an event not reasonably foreseeable as a result of this surgery. 


CONCLUSIONS OF LAW

1.  The Board's August 2002 decision denying entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to the left great toe, resulting from VA surgery on April 2, 1999 is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2016). 

2.  New and material evidence has not been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to the left great toe, resulting from VA surgery on April 2, 1999.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107, 5108 (West 2015); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.361 (2016).     

3.  The February 2010 Rating Decision denying entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to the left great toe, resulting from VA surgery on November 18, 2008 is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.1103 (2016). 

4.  New and material evidence has not been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to the left great toe, resulting from VA surgery on November 18, 2008.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107, 5108 (West 2015); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.361 (2016).     

5.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals of hernia repair surgery performed at a VA facility on July 28, 2008 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

With respect to the Veteran's claim to reopen his previously denied claims, the AOJ notified the Veteran of the evidence needed to substantiate and complete this claim in

The AOJ notified the Veteran of the evidence needed to substantiate and complete this claim in numerous letters, including correspondence dated March 2009 and November 2010.  As to the Veteran's claim for entitlement to compensation 38 U.S.C. § 1151, the AOJ provided proper notice in correspondence dated in February 2012.  They notified the Veteran of what was necessary to establish entitlement to compensation benefits under 38 U.S.C. § 1151, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  

These letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to statements to the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  To date, the Veteran has not contended that any medical or other relevant records have not been obtained or are otherwise outstanding.  The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed.  

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Finally, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Petition to Reopen Prior Denials Based Upon New and Material Evidence:

The Veteran seeks to reopen his previously denied claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to the left great toe, resulting from VA surgeries dated on April 2, 1999 and November 18, 2008.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C.A. § 7105(c).  One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been received, the Board looks to the evidence received since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Court of Appeals for Veteran's Claims ("Court/CAVC") has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material, and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies.  See Justus v. Principi, 3 Vet. App. 510, 513(1992); see also Meyer v. Brown, 9 Vet. App. 425, 429 (1996). 

That being the relevant law applicable to the Veteran's claims, the Board has interpreted the Veteran's testimony and written statements to the Board to include claims to reopen both the Board's August 2002 decision and the AOJ's February 2010 Rating Decision.  Having carefully reviewed the evidentiary record, the Board finds that new and material evidence has not been submitted to reopen either the August 2002 Board decision or the February 2010 Rating Decision. 

	i.  Claim to reopen the Board's August 20, 2002 decision:

In statements to the Board, the Veteran has expressed disagreement with the Board's August 2002 decision, which denied his claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disabilities to his left great toe as a result of a surgery performed at a VA medical facility on April 2, 1999.  See e.g. May 2013 Statement in Support of Claim.  

The Veteran initially applied for compensation under 38 U.S.C.A. § 1151 in March 2000.  At the time, the Veteran requested that his left great toe be granted entitlement to service connection, because the April 1999 surgery caused further damage to his toe, making it difficult to stand, and caused discoloration, swelling, numbness, and disfiguration.  See March 2000 Statement in Support of Claim.  In October 2001, the AOJ issued a rating decision which denied the Veteran's claim as there was no evidence which suggested the April 1999 surgery was the proximate cause the Veteran's reported symptoms.  

Thereafter, the Veteran perfected an appeal to the Board.  In an August 2002 decision, the Board denied the Veteran's claim, finding that the preponderance of the evidence weighed against the Veteran's appeal.  The Board's decision found the Veteran's reported symptoms were not the result of the April 1999 surgery, but were rather a result of a subsequent surgery on May 11, 2000, performed by the Veteran's private physician.  In support of this determination, the Board cited to two VA medical opinions, dated March 2001 and July 2001. 

The Board's August 2002 decision additionally addressed the Veteran's reported allegation that he did not consent to the scope of the April 1999 surgery.  See e.g. April 2002 Testimony, where Veteran alleged he thought that he was undergoing surgery in April 1999 to remove a toenail, but later learned that some bone was removed.  The Board cited to a March 1999 consent form, which authorized VA to conduct a left foot operation.  Specifically, the operation to be performed was listed as an arthroplasty with extensor hallucis longus lengthening with possible joint fixation, as well as removal of bone and soft tissue.  The risks were described as pain, painful scar, swelling, infection, recurrence, and a need for additional surgery.  

Finally, the Board's August 2002 decision addressed the private medical evidence and medical opinions submitted by the Veteran.  Specifically, the record before the Board contained an April 2000 letter from the Veteran's private physician, Dr. R.B., who opined the April 1999 surgery performed by VA "was not the proper" surgery to perform for the Veteran's specific deformity and symptomatology.  Thereafter, Dr. R.B. submitted a second letter, dated February 2001, where he opined the April 1999 VA surgery had been the cause for the Veteran's subsequent May 11, 2000 surgery performed by Dr. R.B.  While the Board's August 2002 decision considered these medical opinions from Dr. R.B., the Board found the totality of the medical opinion evidence weighted against Dr. R.B's opinions.  Significantly, the Board emphasized that although Dr. R. B. expressed disagreement with the type of procedure the Veteran underwent in April 1999, he did not indicate that the surgery involved carelessness, negligence, lack of proper skill, or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  Rather, Dr. R.B.'s statements suggested that the April 1999 surgery caused a recurrence of the Veteran's original deformity, which the Board observed was one of the risks listed on the March 1999 consent form signed by the Veteran prior to his surgery.    

A review of the evidence available at the time of the Board's August 2002 decision, and as discussed above, includes numerous statements submitted by the Veteran, two VA medical opinions, VA treatment records, private medical treatment records, and private medical opinion statements.  In addition to the two private medical opinions from Dr. R.B., discussed above, the evidence at the time included additional letters from Dr. R.B, dated in April 2002, which were fully addressed by the Board's August 2002 decision. 

Evidentiary submissions received subsequent to the Board's August 2002 decision are voluminous, consist mostly of additional statements from the Veteran, VA treatment records, private medical records, private medical opinion letters, reports of VA examinations, VA correspondence, and duplicate copies of the Veteran's service treatment records("STRs").  The STRs are not new or material.  Following a careful review of the VA medical treatment records and private medical records, the Board finds this evidence, while new, is not material to the Veteran's appeal, as it does not suggest or indicate that the April 1999 surgery was the cause of any of the Veteran's subsequent symptoms.  

As to the private medical opinion letters and additional statements made by the Veteran, the Board finds that this evidence is not new or material.  Rather, these reports are duplicative of evidence which existed at the time of the Board's August 2002 decision.  For example, the Veteran submitted a medical opinion letter from Dr. R.B., dated December 2015, which indicated that the April 1999 procedure performed "was not the proper procedure for the deformity," and thus, created a recurrence of the hyperflexed hallux.  However, the Board observes this December 2015 medical opinion letter is essentially the same letter submitted by Dr. R.B. in April 2000.  The December 2015 letter from Dr. R.B., provides no new medical opinion or conclusion which would suggest that the Veteran's current left foot symptoms are the result of the April 1999 surgery.  

Additionally, the Board observes that all statements submitted by the Veteran are duplicative of evidence previously before the Board at the time of the August 2002 decision.  For example, during the November 2015 hearing, the Veteran testified that he did not authorize VA to perform the April 1999 surgery and that the physician who performed the surgery was an intern who should not have been disqualified.  See also March 2013 Statement in Support of Claim.  As these lay allegations were previously of record, and were specifically addressed by the August 2002 decision, the Board finds they do not meet the threshold for new or material evidence. 

Therefore, as new and material evidence to reopen the previously disallowed claim has not been submitted, the petition to reopen is denied.

	ii.  Claim to reopen the February 2010 Rating Decision: 

The Veteran additionally seeks to reopen a February 2010 Rating Decision, which denied his claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disabilities to his left great toe as a result of a surgery performed at a VA medical facility on November 18, 2008.  See e.g. November 2015 Testimony.  

The Veteran initially applied for compensation under 8 U.S.C.A. § 1151 for additional disabilities to his left great toe as a result of the November 2008 surgery in a letter dated November 25, 2008.  Specifically, the Veteran stated he would like to "reopen my claim" for compensation for residuals of a left foot surgery, as he experiences constant pain and a loss of balance.  Despite requesting to "reopen" his claim, the Veteran specified the date of surgery as November 18, 2008.  

The AOJ denied the Veteran's claim in a February 2010 Rating Decision.  In denying the Veteran's claim, the AOJ cited to the evidence of record, which included the Veteran's signed consent form, VA treatment records and surgical report, and VA examination and medical opinion dated February 2010.  Based upon a review of this evidence, the AOJ found the Veteran had not incurred an additional disability as a result of the November 2008 VA surgery. 

Following this February 2010 denial, the Veteran did not submit a timely notice of disagreement.  Rather, in a statement dated October 2010, the Veteran submitted a new claim for service connection for a left foot condition, reporting he was unable to walk or stand for long periods of time, due to the surgeries on his left feet.  The AOJ interpreted this as a new claim, as no disagreement was expressed with respect to the February 2010 Rating decision, and issued the Veteran a VCAA compliant notice letter dated November 30, 2010.  Thereafter, in an April 2011 Rating Decision, the AOJ denied the Veteran claim for entitlement to service connection for a "bunion condition, left foot (now claimed as left foot condition)."  The Veteran did not appeal this denial. 

Subsequently, in a letter dated August 2011, the Veteran requested to open a claim for entitlement to "service connection for [a] left foot condition," and a separate claim for entitlement to a "1151 claim for left foot condition."  With respect to the 115 claim, the Veteran alleged that he had undergone two VA surgeries which had made his left foot disability worse.  The AOJ denied the Veteran's claim in a December 2011 Rating Decision, finding that the Veteran had not submitted new and material evidence sufficient to reopen the prior denials. 

The Veteran did not submit any additional statements or evidence as to his left foot condition, until his May 2013 statement, requesting to reopen the previously denied claims.  A close review of the evidence of record, both submitted by the Veteran and received by the AOJ, does not reveal any new or material evidence as to the previous denial of entitlement to compensation, under 38 U.S.C.A. § 1151, for the November 18, 2008 surgery.  Rather, all new evidence submitted by the Veteran deals specifically with the prior April 1999 surgery.  For example, in his May 2013 statement to the Board, the Veteran requests a review of the previous denial of his request for compensation from the April 1999 surgery.  During his February 2015 hearing, the Veteran did not provide any new evidence or argument relating to the November 2008 surgery to the left foot.  Rather, the Veteran repeated arguments previously before the Board concerning the April 1999 surgery.  Additionally, and as discussed above, the Veteran submitted a duplicative private medical opinion from Dr. R.B., which concluded the April 1999 VA surgery was not the correct type of surgery that should have been performed. 

The Board has further reviewed the voluminous records of VA treatment received subsequent to the February 2010 Rating Decision.  However, review of these records does not reveal and new and material evidence which suggests the Veteran's current symptoms are a result of the November 18, 2008 surgery or that the surgery resulted in additional disability.  Rather, the majority of thee treatment records concern the Veteran's various other disabilities and contain little reference to the Veteran's left foot disability.  

Therefore, as new and material evidence to reopen the previously disallowed claim has not been submitted, the petition to reopen is denied.

Entitlement to Compensation under 38 U.S.C.A. § 1151 for Residuals of a Hernia Repair Surgery :

In statements to the Board, the Veteran alleges he is entitled to compensation under 38 U.S.C.A. § 1151 for residuals of hernia surgery, performed on July 28, 2008.  The crux of the Veteran's argument is that VA did not perform the correct surgery in July 2008, and as a result, the Veteran required a second hernia repair surgery in June 2012.  See e.g. May 2013 Statement in Support of Claim.  The Veteran has additionally alleged that VA was negligent in performing the surgery, as the failed to apply surgical mesh at the incision site where the hernia was removed.  See e.g. November 2015 Testimony.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361.  

To establish causation, the evidence must show that the VA medical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the veteran or, in appropriate cases, the informed consent of his or her representative.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2015), which are discussed below.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined in each claim based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

That being the relevant law applicable to the Veteran's claim, the Board has carefully reviewed all the evidence of record, but finds that the preponderance of the evidence is against the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151for residuals of hernia surgery, performed on July 28, 2008.  The evidence of record contains the Veteran's lay assertions of an additional disability resulting from this July 2008 repair surgery, a VA examination and medical opinion which weighs against the Veteran's claim, and VA treatment records from the date of the surgery, as well as post-operative examination.  As will be explained in greater detail below, the Board finds the VA medical opinion of record is entitled to greater weight and is more probative as to the Veteran's appeal. 

A review of the Veteran's medical records shows he was scheduled to undergo an incisional hernia repair with mesh.  On July 14, 2008, the Veteran signed a consent form for this operation.  The consent form explained the surgery that was to be performed, specifically, it stated that depending on the size of the hernia removed the incision site would be closed one of two ways: if the incision site were small, it would be closed with sutures or stitches; however, if the incision site were larger, it could require the placement of surgical mesh.  The overall surgical incision would be closed with sutures or staples.  

The Veteran was initially scheduled to undergo the hernia repair surgery on July 24, 2008.  However, when he presented for intake, the Veteran's blood pressure was elevated, and surgery was postponed until the physicians could better control his blood pressure.  These intake records additionally report the Veteran's urine tested positive for cocaine.  The Veteran was admitted to the Philadelphia VAMC and monitored for the next few days.  Following four days of observation, the hernia repair surgery was performed on July 28, 2008.  A review of the surgical report indicates a hernia repair was performed, with lysis if adhesions and small bowl repair.  The surgeon noted that the incision site where the hernia was removed was small enough to allow for a non-mesh closure.   No complications were reported or observed during this surgery.  

The Veteran remained hospitalized for post-operative evaluations.  A review of these examinations indicates the Veteran did not experience any complications following his surgery, and he consistently reported no complaints or exacerbated symptoms.  See e.g. Philadelphia VAMC Records, dated July 28th through August 4th.  The Veteran was discharged on August 4, 2008, and given instructions to minimize his activity and to elevate his legs.  He was further instructed to return for a follow-up examination in one week.  The Veteran returned a few days later, on August 7th, reporting that he had worn his belt "too tightly" on the day of discharge, and had experienced bleeding, reported to be the size of a quarter, as a result.  The Veteran stated he had not experienced any additional drainage from the wound site since that time.  

Thereafter, on August 19, 2008, the Veteran returned to the Philadelphia VAMC for an additional post-operative examination.  At this time, the Veteran reported he felt well and had no complaints.  He reported he was eating well and having normal bowel movements, without any pain or complications.  A physical examination of the Veteran's incision site revealed that it was completely healed, with no evidence of drainage or infection.  Examination of the Veteran's abdomen reported that it was soft, non-tender, with no evidence of a hernia.  Despite this wholly normal physical examination, the Veteran "demanded" that the physician provide him with a medical letter stating that the hernia was worsened by a car accident the Veteran had been involved in prior to his surgery.  This request was denied, as the Veteran had not previously mentioned a car accident and the Veteran could provide no proof or other documentation of the car accident.  The August 19, 2008 physical examination/encounter also reported the Veteran had appeared to the hospital one day earlier demanding a similar letter. 

Subsequent to this August 2008 post-operative evaluation, the Veteran did not report any complications or continuation of his symptoms.  Rather, during physical examinations the Veteran denied any continued symptoms or pain following his July 28, 2008 surgery.  See e.g. Philadelphia VAMC Records dated, August 30, 2008; April 19, 2009.  Despite these denials of complications, the Board observes the Veteran alleged VA negligence on behalf of the surgeon who performed the July 2008 hernia repair surgery during a September 2010 VA examination for post-traumatic stress disorder.  The Veteran did not report any specific complications, or a recurrence of his symptoms or hernia, but rather showed the examiner a scar on his abdomen as "evidence of an improperly performed hernia surgery."  The Veteran additionally informed the examiner he was suing VA for damages. 

The first report of returned symptoms did not occur until June 25, 2011, where the Veteran sought care for "increasing abdominal distension and pain."  The Veteran stated the symptoms were similar to those he experienced prior to his last hernia repair surgery.  Examination of the Veteran's abdomen revealed a small laparotomy incision, with "two small hernias present along the incision, that were reducible and non-tender."  See Philadelphia VAMC Records.  A computerized tomography ("CT") scan of the Veteran's abdomen was performed, and identified a "loop of small bowel in ventral hernia to the left of umbilicus" was identified.  The Veteran was discharged on June 25, 2011, and directed to follow-up for a surgical evaluation.  

On June 30, 2011, the Veteran returned for further evaluation of his recurrent hernias.  The attending surgeon reviewed the Veteran's medical reports and discussed the options for treatment.  Surgical repair was discussed, including the associated complications which included bleeding, injury to surrounding structures/intestine, infection/mesh infection, wound healing issues, wound seroma, recurrence, cardiac/pulmonary issues, deep vein thrombosis, and pulmonary embolism.  Of note, the attending surgeon counseled the Veteran on his "significant risk for recurrence" due to his long-standing obesity.  After a discussion of the risks, the Veteran expressed his intent to proceed with a surgical repair.  

For a variety of reasons, the Veteran did not undergo a second hernia repair surgery until June 27, 2012.  Contrary to the Veteran's testimony and statements to the Board, none of these reasons involved any negligence on behalf of VA.  Rather, the reasons include the Veteran's failure to timely produce reports of his prior surgeries, improvement of symptoms without surgery, and failure to be cleared for anesthesia due to anther underlying impairment.  A review of the surgical report from the June 27, 2012 hernia repair surgery indicates the incision site was closed with mesh, and that no complications were reported.  The Veteran has subsequently testified that he has not experienced any recurrent symptoms since this June 2012 surgery and has not required any additional hernia repair surgeries.  See e.g. November 2012 Testimony.  

In adjudicating the Veteran's claim, the AOJ obtained a VA examination and medical opinion in November 2012.  Following a review of the Veteran's medical records, the examiner concluded that neither the July 2008 nor the June 2012 hernia repair surgeries caused any additional disability to the Veteran as a result of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA.  In support of this conclusion, the examiner explained that there was no evidence of intraoperative complication during either surgical repair and no report or allegation of complication follow either surgery.

Specific to the Veteran's allegation of an improper surgery performed on July 28, 2008, the Board finds no evidence to support this allegation.  As detailed above, the Veteran underwent the same hernia repair surgery on both July 28, 2008 and June 27, 2012.  The only difference between the two surgeries was the surgical method of repair at the incision site.  Per the operative report from the July 28, 2008 surgery, and as explained in the November 2012 VA medical opinion, the incision site was small enough to be repaired without the application of surgical mesh.  As such, the Board finds no evidence of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in the July 28, 2012 repair surgery. 

As to whether recurrence was a reasonably foreseeable, the Board finds sufficient evidence of record to determine that a return of his symptoms was not an unforeseeable outcome following the July 28, 2008 hernia repair surgery.  Prior to his July 2008 surgery, the Veteran signed a consent form, which is documented within the evidentiary record.  A review of this waiver shows that the procedure was explained to the Veteran, and that at the time of signing, the attending physician discussed the possible side-effects and risks associated with the surgery.  See Philadelphia VAMC Records, dated July 14, 2008.  The specific risks discussed were not transcribed into the examination note.  However, the Board observes the Veteran signed the same consent form on June 25, 2011, following a surgical consultation as to the risk/benefits of a second hernia repair surgery.  As discussed above, the specific risks discussed during the June 25, 2011 consultation, included the risk of recurring hernias, due in part to the Veteran's long history of obesity.  

The Board finds this June 25, 2011 surgical consultation provides sufficient circumstantial evidence to infer that the risk of recurring hernias was discussed with the Veteran prior to his July 28, 2008 hernia repair surgery.  See 38 C.F.R. § 3.361(d)(2) (providing, in pertinent part, that in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32).  The risk of recurrent hernias, due in part to the Veteran's obesity, which existed prior to the July 28, 2008 surgery, would have been the type of risk that a reasonable health care provider would have disclosed.  Furthermore, the fact that the July 28, 2008 hernia repair surgery was the Veteran's second hernia repair surgery, makes it much more likely that a reasonable physician would have discussed the risks of recurring hernias during the pre-operative surgical consultation, as the hernia had already reoccurred at least once.  

Even assuming, solely for the sake of argument, that there was some deficiency in the informed consent process conducted prior to the July 28, 2008 surgery, failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment in view of the consequences of foregoing the surgery.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).  The Board finds that a reasonable person would have proceeded with the surgery.  In this regard, the Board observes that the Veteran had consented to an initial hernia repair surgery in February 2007.  

Furthermore, the Board observes that to establish causation, the evidence must show that VA medical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).  Neither the Veteran, nor the evidence of record, suggest that VA failed to timely diagnose and/or treat the Veteran's hernia. 

Apart from his own lay allegations and opinions, the Veteran has not has not submitted any evidence to support a finding of fault or an event not reasonably foreseeable as a result of the July 28, 2008 surgery.  The Veteran's only rationale for his opinion is that he experienced a reoccurrence of his hernia.  However, the fact that there was a reoccurrence of symptoms does not alone establish fault or un-foreseeability, and the VA medical opinion discussed above show that there was nothing in the manner in which the procedure was performed or in the post-surgical manifestations to suggest fault or un-foreseeability.  

The Board finds the November 2012 VA medical opinion carries more weight than the Veteran's unsupported lay statements.  In this regard, the Board finds that the issue of whether there was VA fault in the manner in which the July 2008 hernia repair surgery was performed, or whether any additional disability as a result of the procedure was not reasonably foreseeable, is a complex medical determination that is not within the province of lay observation and thus cannot be perceived through the senses alone.  Rather, it requires an understanding of how such a surgical procedure is performed, including the basic standards of care in performing this procedure, and what are its known risks and possible consequences, and these considerations require medical expertise.  

In light of the medically complex nature of this issue, although lay testimony may be competent evidence with respect to both the diagnosis and the etiology or cause of a disability, the determination in this case requires medical expertise and accordingly a competent medical opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  

Accordingly, the Veteran's unsupported statement that the recurrence of his hernia following the July 28, 2008 surgery was the result of VA's fault or an event not reasonably foreseeable is not competent evidence, as he is a lay person in the field of medicine and thus does not have the expertise to render an informed opinion on this issue.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's unsupported opinion lacks probative value.  See id. at 470-71 (in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

Moreover, irrespective of whether the Veteran's opinion constitutes competent evidence, his rationale is deficient as it is solely based on the erroneous deduction that if there are post-operative residuals or side effects, then necessarily the surgery was faulty in some manner, or there was an event not reasonably foreseeable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  The Board has already explained why the presence of post-operative residuals cannot alone establish either element of an 1151 claim.  Consequently, the Veteran's opinion also lacks probative value based on the deficiency in the rationale provided.  See id.; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

The Veteran's lay opinion is outweighed by the November 2012 VA medical opinion, which was rendered by a medical professional who provided a specific explanation based on the Veteran's medical history, including the surgery report and post-operative treatment records, and recent examination findings for the conclusion reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481.  The Board finds that unlike the Veteran, the VA examiner possess the medical expertise to evaluate whether there was fault in the manner in which the surgery was performed or whether there were consequences that were not reasonably foreseeable. 

In conclusion, the preponderance of the evidence shows that entitlement to compensation under 38 U.S.C.A. § 1151based on VA fault in performing the July 28, 2008 surgery or an event not reasonably foreseeable is not established.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.


ORDER

The petition to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to the left great toe, resulting from VA surgery on April 2, 1999 is denied. 

The petition to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to the left great toe, resulting from VA surgery on November 18, 2008 is denied. 

The claim for entitlement to disability compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of a July 28, 2008 hernia repair surgery is denied. 





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


